Exhibit 10.15

 
STAND-ALONE STOCK OPTION AGREEMENT
 
THIS STAND-ALONE STOCK OPTION AGREEMENT (this “Agreement”) dated as of the 22nd
day of February, 2011 by and between Jennifer Convertibles, Inc. (the “Company),
having its principal place of business at 417 Crossways Park Drive, Woodbury,
New York 11797 and Gebing (“Morris”) Zou (the “Optionee”).
 
RECITALS
 
WHEREAS, the Optionee and the Company have executed that certain Employment
Agreement dated February 22, 2011 (the “Employment Agreement”);
 
WHEREAS, pursuant to the terms of the Employment Agreement, on the date hereof
the Company’s Board of Directors (the “Board”) granted to the Optionee, a
nonqualified stock option to purchase all or any part of 30,000 shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), subject
to and upon the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:
 
1. Grant of Option. This Agreement evidences the Board’s grant to the Optionee
of the right and option to purchase, subject to and on the terms and conditions
set forth herein, all or any part of 30,000 shares of the Company’s Common Stock
(the “Shares”) at an exercise price per Share of $14.44 (the “Option”),
exercisable from time to time, subject to the provisions of this Agreement,
prior to 5:00 p.m., New York City time, on the Expiration Date. The Expiration
Date will be (x) at all times beginning thirty days after the listing of the
Company’s common stock on NASDAQ or another national securities exchange, the
earlier of three years from the date of Optionee’s final day of employment by
the Company and August 31, 2018 or (y) at all other times, the earlier of five
years from the date of Optionee’s final day of employment by the Company and
August 31, 2018, in either case unless earlier terminated pursuant to Section 8.
 
2. Exercisability of Option. Subject to. Section 1 and Section 8 hereof, the
Option will vest and become exercisable in accordance with the following
schedule: one-third (1/3rd) shall vest on August 27, 2011, one-third (1/3rd)
shall vest on August 26, 2012, and one-third (1/3rd shall vest on August 31,
2013, subject in each case to the Optionee being employed by the Company on each
such respective date.
 
3. Method of Exercise of Option.
 
3.1 Method of Exercise.  The Option to the extent then exercisable may be
exercised in whole or in part by giving written notice to the Company specifying
the number of Shares to be purchased, accompanied by payment in full of the
purchase price, in cash, or by check or such other instrument or form of
consideration as may be acceptable to the Board in its sole discretion.
Notwithstanding the forgoing, the Optionee may not take any actions that are
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated by the Securities and Exchange Commission or any agency thereunder.
The Optionee shall have the right to dividends and other rights of a stockholder
with respect to the Shares purchased upon exercise of the Option at such time as
the Optionee (a) has given written notice of exercise and has paid in full for
such Shares, and (b) has satisfied such conditions that may be imposed by the
Company with respect to the withholding of taxes.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Fair Market Value. “Fair Market Value” means the value as determined by the
Board in a manner consistent with the provisions of the United States Internal
Revenue Code of 1986, as amended. Anything in this Section 3.2 to the contrary
notwithstanding, in no event shall the purchase price of a share of Common Stock
be less than the minimum price permitted under the rules and policies of any
national securities exchange on which the shares of Common Stock are listed.
 
4. Tax Withholding. Upon any exercise of the Option in whole or in part, the
Company shall have the right at its option to (a) require the Optionee (or
personal representative or beneficiary, as the case may be) to pay or provide
for payment of the amount of any taxes which the Company may be required to
withhold with respect to the Option or (b) deduct from any amount payable in
cash the amount of any taxes which the Company may be required to withhold with
respect to such cash payment. In any case where a tax is required to be withheld
in connection with the delivery of shares of Common Stock, the Board may in its
sole discretion grant to the Optionee the right to elect, pursuant to such rules
and subject to such conditions as the Board may establish, to have the Company
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of shares valued at their then Fair Market Value to satisfy
such withholding obligation.
 
5. No Transferability; Limited Exception to Transfer Restrictions. The Option is
not transferable and may be exercised solely by the Optionee during his lifetime
or after his death by the person or persons entitled thereto under his will or
the laws of descent and distribution. The Board, in its sole discretion, may
permit a transfer of the Option in whole or in part to (a) a trust for the
benefit of the Optionee, (b) a member of the Optionee’s immediate family (or a
trust for his or her benefit) or (c) pursuant to a qualified domestic relations
order. Any attempt to transfer, assign, pledge or otherwise dispose of, or to
subject to execution, attachment or similar process, the Option in whole or in
part contrary to the provisions hereof shall be void and ineffective and shall
give no right to the purported transferee.
 
6. No Employment Rights. Nothing contained in this Agreement shall confer upon
the Optionee any right to continue in the employ or other service of the Company
or any of its subsidiaries, nor constitute any contract or agreement of
employment or other service, nor shall interfere in any way with the right of
the Company to change the Optionee’s compensation or other benefits or to
terminate the employment of the Optionee, with or without cause; provided,
however, that nothing contained in this Agreement shall adversely affect any
independent contractual right of the Optionee, including but not limited to the
Optionee’s rights under the Employment Agreement, without his consent thereto.
 
7. Regulations. This Agreement and the grant and exercise of the Option
hereunder, and the obligation of the Company to sell and deliver shares under
the Option shall be subject to all applicable laws, rules and regulations, and
to such approvals by any governmental agencies, national securities exchanges
and interdealer quotation systems as may be required.  Additionally,
notwithstanding any other provision in this Agreement, the Option may not be
exercised in whole or in part unless and until the Shares to be issued upon the
exercise thereof have been registered under the Securities Act of 1933, as
amended, and applicable state securities laws, or are, in the opinion of counsel
to the Company, exempt from such registration in the United States. The Company
shall not be under any obligation to register under applicable federal or state
securities laws any Shares to be issued upon the exercise of the Option granted
hereunder in order to permit the exercise of the Option in whole or in part and
the issuance and sale of the Shares subject to the Option, although the Company
may in its sole discretion register such Shares at such time as the Company
shall determine. If the Company chooses to comply with such an exemption from
registration, the Shares to be issued upon the exercise of the Option may, at
the direction of the Board, bear an appropriate restrictive legend restricting
the transfer or pledge of the Shares represented thereby, and the Board may also
give appropriate stop transfer instructions with respect to the Shares to the
Company’s transfer agent. Additionally, the Optionee understands and
acknowledges that he is subject to the Company’s rules regarding insider trading
contained in the Company’s Code of Conduct or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Adjustment and Termination upon Certain Events.
 
8.1 Adjustments.  If there shall occur any extraordinary dividend or other
extraordinary distribution in respect of the Common Stock (whether in the form
of cash, Common Stock, other securities, or other property), or any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend), reverse stock split, reorganization, merger,
combination, consolidation, split-up, spin-off; combination, repurchase, or
exchange of Common Stock or other securities of the Company, or there shall
occur any similar, unusual or extraordinary corporate transaction or event in
respect of the Common Stock or a sale of substantially all the assets of the
Company as an entirety, then the Board shall, in such manner and to such extent
(if any) as it, in its sole discretion, deems appropriate and equitable (a)
proportionately adjust any or all of (i) the number and type of shares of Common
Stock (or other securities) which thereafter may be made the subject of the
Option, (ii) the number, amount and type of shares of Common Stock (or other
securities or property) subject to the Option, (iii) the grant, purchase, or
exercise price of the Option, (iv) the securities, cash or other property
deliverable upon exercise of the Option, or (v) the performance standards
appropriate to the Option, or (b) in the case of an extraordinary dividend or
other distribution, recapitalization, reclassification, merger, reorganization,
consolidation, combination, sale of assets, split up, exchange, or spin off,
make provision for a cash payment or for the substitution or exchange of the
Option for the cash, securities or property deliverable to the Optionee based
upon the distribution or consideration payable to holders of the Common Stock of
the Company upon or in respect of such event. In any of such events, the Board
may take such action sufficiently prior to such event if necessary to permit the
Optionee to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is available to stockholders generally.
 
8.2 Change of Control. In the event there is a Change of Control (as defined
below) any outstanding unvested Options will automatically vest and become
exercisable on the date of such Change of Control. The Company may, in its sole
discretion also determine that, upon the occurrence of a Change of Control, each
outstanding Option (whether vested or unvested) shall terminate within a
specified number of days after notice to the Optionee, and each Optionee shall
receive, with respect to each such Option, an amount in cash per Option (whether
vested or unvested) then held, which is the difference between the full exercise
price of each such Option and the greatest of (i) the average price per share
paid in connection with the Change of Control if such control was acquired by
the payment of cash or the then fair market value of the consideration paid for
such shares if such control was acquired for consideration other than cash or
(ii) the price per share paid in connection with any tender offer for shares of
the Company’s Common Stock leading to a Change of Control.
 
 
 

--------------------------------------------------------------------------------

 
 
For the purposes of this Agreement, “Change of Control” means and includes each
of the following:
 
(1)           the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
thereunder) of “beneficial ownership” (as determined pursuant to Rule 13d-3
under the Exchange Act) of securities entitled to vote generally in the election
of directors (“voting securities”) of the Company that represent 50% or more of
the combined voting power of the Company’s then outstanding voting securities,
other than
 
(i)           an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or
 
(ii)           an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly, by (x) the stockholders of the
Company in substantially the same proportions as their ownership of the stock of
the Company, or (y) any 10% or greater stockholder, or any affiliate, of Haining
Mengnu Group Co., Ltd., or
 
(iii)           an acquisition of voting securities pursuant to a transaction
described in subsection (2) below that would not be a Change of Control under
subsection (ii).
 
(2)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of a merger, consolidation, reorganization, or business combination, a sale or
other disposition of all or substantially all of the Company’s assets, in each
case, other than a transaction which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction.
 
8.3 Effect of Termination of Employment.
 
(a) Termination by Death.  Unless otherwise determined by the Board, if the
Optionee’s employment with or service to the Company terminates by reason of
death, the Option may thereafter be exercised, to the extent then exercisable
(or on such accelerated basis as the Board shall determine at or after grant),
by the legal representative of the estate or by the legatee of the Optionee
under the will of the Optionee, for a period of one (1) year after the date of
such death or until the expiration of the stated term of the Option as provided
under this Agreement, whichever period is longer.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Termination by Reason of Disability. Unless otherwise determined by the
Board, in its sole discretion, if the Optionee’s employment with or service to
the Company terminates by reason of total and permanent disability, the Option
may thereafter be exercised, to the extent it was exercisable at the time of
termination due to disability (or on such accelerated basis as the Board, in its
sole discretion, shall determine at or after grant), but may not be exercised
after three (3) months after the date of such termination of employment or
service or the expiration of the stated term of the Option, whichever period is
longer; provided, however, that, if the Optionee dies within such three (3)
month period, the Option shall thereafter be exercisable to the extent to which
it was exercisable at the time of death for a period of one (1) year after the
date of such death or for the stated term of the Option, whichever period is
longer.
 
(c) Termination by Reason of Retirement. Unless otherwise determined by the
Board, in its sole discretion, if the Optionee’s employment with or service to
the Company terminates by reason of Normal or Early Retirement (as such terms
are defined below), the Option may thereafter be exercised to the extent it was
exercisable at the time of such Normal or Early Retirement (or on such
accelerated basis as the Board, in its sole discretion, shall determine at or
after grant), but may not be exercised after three (3) months after the date of
such termination of employment or service or the expiration of the stated term
of the Option, whichever date is later; provided, however, that, if the Optionee
dies within such period, the Option shall thereafter be exercisable, to the
extent to which it was exercisable at the time of death, for a period of one (1)
year after the date of such death or for the stated term of the Option,
whichever period is shorter. For purposes of this paragraph, “Normal Retirement”
shall mean ‘retirement from active employment with the Company on or after the
normal retirement date specified in the applicable Company pension plan or if no
such pension plan, age 65, and “Early Retirement” shall mean retirement from
active employment with the Company pursuant to the early retirement provisions
of the applicable Company pension plan or if no such pension plan, age 55.
 
(d) Other Termination. If the Optionee’s employment with or service to the
Company terminates for any reason other than death, disability or Normal or
Early Retirement, the Option shall thereupon vest to the extent specified by and
pursuant to the terms of Optionee’s Employment Agreement with the Company, and
the portion of the Option that was exercisable on the date of such termination
of employment or service and/or pursuant to the Optionee’s Employment Agreement
may be exercised for the greater of thirty (30) days after the date of
termination or the balance of the Option’s term if the Optionee’s employment or
service with the Company is terminated by the Company without Cause (as defined
under the Employment Agreement). The transfer of the Optionee from the employ of
or service to the Company to the employ of or service to a subsidiary, or vice
versa, or from one subsidiary to another, shall not be deemed to constitute a
termination of employment or service for purposes of this Agreement.
 
9. Limitation of Liability. No member of the Board, or any officer or employee
of the Company acting on behalf of the Board, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to this Agreement, and all members of the Board and each and any officer or
employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination or interpretation.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Shares to be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.
 
11. Assignment. Except as expressly provided herein, neither this Agreement nor
any of the rights or obligations hereunder may be assigned or delegated by any
party hereto without the express written consent of the other party hereto,
provided, however, that no consent will be required for the assignment to any
successor to all or substantially all of the Company’s assets or business
(whether by purchase, merger, consolidation or otherwise).
 
12. Notices. All notices provided for in this Agreement will be in writing
signed by the party giving such notice sent by (i) registered or certified mail,
return receipt requested, (ii) any prepaid overnight courier delivery service
then in general use, (iii) hand or (iv) facsimile transmission or similar means
of communication if such transmission of such notice is confirmed immediately by
any of the other means set forth above, as follows:
 
If to Optionee, to:
the home address shown on the records of the Company.
 
with a copy to:
James Jiang
do King & Wood
444 Madison Avenue, 42nd Floor
New York, New York 10022
 
If to the Company, to:
Jennifer Convertibles, Inc.
417 Crossways Park Drive
Woodbury, New York 11797
Attention: Rami Abada
 
with a copy to:
James Jiang
c/o King & Wood
444 Madison Avenue, 42nd Floor
New York, New York 10022
 
or at such other address as will be indicated to either party in writing. Notice
of change of address will be effective only upon receipt. A notice provided in
the manner required herein will be deemed given : (i) if delivered personally,
upon delivery; (ii) if sent by overnight courier, on the first business day
after it is sent; (iii) if mailed, three business days after mailing; and (iv)
if sent by fax, upon actual receipt of the fax or confirmation thereof
(whichever is first).
 
 
 

--------------------------------------------------------------------------------

 
 
13. Waiver. The Company’s failure to enforce any provision of this Agreement
will not constitute a waiver of its right to enforce such provision. The parties
reserve the right to waive by mutual written consent for a specific period and
under specific conditions any provision of this Agreement, provided that such
waiver shall be limited to the period and conditions specified by mutual written
consent and shall in no way constitute a general waiver, or be considered as
evidence of any given interpretation of any provision so waived.
 
14. Governing Law; Jurisdiction. This Agreement will be governed and construed
in accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law. Each party agrees that any action or proceedings
relating to this Agreement seeking injunctive relief or enforcement of an
arbitration award may be instituted against such party in any appropriate court
in the State of New York and hereby irrevocably submits to the jurisdiction of
the State and Federal courts of the State of New York and waives any claim of
forum nonconveniens with respect thereto.
 
15. Descriptive Headings. The Section headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.
 
16. Severability.  If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the parties to the extent possible. In any
event, all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible.
 
17. Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement, the Employment Agreement and any
modifications made pursuant hereto and thereto constitute the complete and
exclusive written expression of the terms of the agreement between the parties,
and supercede all prior or contemporaneous proposals, oral or written,
understandings, representations, conditions, warranties, covenants, and all
other communications between the parties relating to the subject matter of this
Agreement. This Agreement may not be amended, changed or modified absent a
writing signed by both parties. In the event of any conflict between the terms
of this Agreement and the terms of the Employment Agreement, the terms of the
Employment Agreement will prevail.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts,
which, together, will constitute one and the same agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
19. Compliance With Laws. Notwithstanding anything else contained herein to the
contrary, this Agreement, the granting and vesting of the Option and the offer,
issuance and delivery of Shares under this Agreement are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities laws and federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered in respect of this
Agreement will be subject to such restrictions, and to any restrictions the
Company may require to preserve a pooling of interests under generally accepted
accounting principles, and the person acquiring such securities will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 

 
JENNIFER CONVERTIBLES, INC.
             
By:
/s/ Rami Abada
   
Name:
Rami Abada
   
Title:
President



Agreed to and Accepted:
   
/s/ Gebing (“Morris”) Zou
Gebing (“Morris”) Zou




